FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT 0F COLUMBIA AFR 2 3 2313
Clerk, U.S. District & Bankruptcy
courts forthe District of Co|umb|a

XAVIER FLORES, )
)
Plaintiff, )

) f

v. ) Civil Act1on No.  f /*5 
)
MEDICAID, )
)
Defendant. )
MEMORANDUM OPINION

For purposes of this Memorandum Opinion, the Court consolidates five complaints

submitted by the plaintiff on March 25, 2013 and March 26, 2013.

The Court has reviewed plaintiffs complaints, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 5 19, 520 (l972). A plaintiff need only provide a
"short and plain statement of [his] claim showing that [he is] entitled to relief," Fed. R. Civ. P.
8(a)(2), that "give[s] the defendant fair notice of what the . . . claim is and the grounds upon
which it rests." Erz`ckson v. Para’us, 551 U.S. 89, 93 (2007) (per curiam) (quoting Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 555 (2007)) (intemal quotation marks omitted). A complaint is
subject to dismissal, however, if it fails to "contain sufficient factual matter, accepted as true, to
state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

see Wz`llz`ams v. Dz'llon Cnty. Sherz`yj”’s Dep’t, No. 4:13-90, 2013 WL 1185836, at *2 (D.S.C. Feb.

19, 2013) (applying Iqbal to the initial screening of a complaint under 28 U.S.C. § l9l5(e)(2)),

adopted, 2013 WL 1180726 (D.S.C. Mar. 20, 2013).

The plaintiff purports to bring these actions under the Americans with Disabilities Act
("ADA"). Each complaint asserts an unspecified right under the ADA and alleges that the
plaintiff has been denied a service or benefit. Wholly absent from each complaint are factual
allegations from which the Court may make a "reasonable inference that the defendant is liable
for the misconduct alleged." Id. (quoting Twombly, 550 U.S. at 556). Even if the Court were to
afford the plaintiff "the benefit of all inferences that can be derived from the facts alleged,"
Kowal v. MCI Commc ’ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. l994), the complaints fail to

adequately state a claim under the ADA.

The Court will grant plaintiff s applications to proceed in forma pauperis and will
dismiss the complaints for failure to state a claim upon which relief can be granted. An Order

consistent with this Memorandum Opinion will be issued separately on this same date.